Citation Nr: 0832431	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-10 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to VA payment for medical treatment provided by 
Scottsdale Healthcare Shea on October 1, 2005.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision by the United States 
Department of Veterans Affairs Medical Center (VAMC) in 
Phoenix, Arizona.  In that decision, the VAMC denied the 
veteran's claim for VA payment for medical treatment provided 
by Scottsdale Healthcare Shea on October 1, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On October 1, 2005, the veteran fell from a ladder in his 
yard and sustained injuries to his head, arm, and chest.  His 
fiancée drove him to a private hospital, Scottsdale 
Healthcare Shea, for treatment at the emergency room there.  
He underwent examination, imaging, and treatment.  He was 
discharged home later that day.  He is seeking VA payment for 
the treatment he received there.

Before October 2005, the veteran was enrolled for VA health 
care services.  VA records indicate that the veteran had been 
found eligible for VA medical services because he was awarded 
a Purple Heart.  Subject to appropriations from Congress, VA 
furnishes medical services to veterans with certain 
circumstances, including any veteran who was awarded the 
Purple Heart.  38 U.S.C.A. § 1710(a)(2)(D) (West 2002).

Under 38 U.S.C.A. §§ 1725 and 1728, VA may, under certain 
circumstances, pay for or reimburse a veteran for medical 
expenses incurred in non-VA facilities.  Additional 
information is needed to determine whether the veteran is 
entitled to payment for his private treatment on October 1, 
2005.  There is evidence that addresses many of the 
conditions for payment or reimbursement under 38 U.S.C.A. 
§ 1725.  The veteran was enrolled in the VA health care 
system.  The assembled information does not indicate, 
however, whether the veteran received VA medical services 
during the 24-month period preceding his emergency treatment 
at the private facility on October 1, 2005.  A history of 
receiving VA medical services during that period is required 
for payment or reimbursement under 38 U.S.C.A. § 1725.  
38 U.S.C.A. § 1725(b)(2)(B) (West 2002); 38 C.F.R. 
§ 17.1002(e) (2007).  Therefore, the Board will remand the 
case for records of treatment of the veteran at the Phoenix 
VAMC from October 1, 2003, to October 1, 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the 
veteran's claims file, all records of 
outpatient or inpatient treatment of the 
veteran at the Phoenix, Arizona VAMC from 
October 1, 2003, to October 1, 2005.

2.  After completion of the above, review 
the expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



